   Case 4:20-cv-00148-ALM Document 1 Filed 02/27/20 Page 1 of 5 PageID #: 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

ALLSTATE LIFE INSURANCE COMPANY, §
                                 §
     Plaintiff,                  §
                                 §
v.                               §
                                 §                        CIVIL ACTION NO.:
DEREK DIAZ, DANNY A. DIAZ, AND   §                        ____________________
ALICE MARIE DENHAM,              §
                                 §
     Defendants.                 §

                                    COMPLAINT FOR INTERPLEADER

         Plaintiff Allstate Life Insurance Company (“Allstate”), by and through its attorneys,

hereby files this Complaint for Interpleader against Defendants Derek Diaz, Danny A. Diaz, and

Alice Marie Denham. In support thereof, Allstate avers as follows:

                                          INTRODUCTION

         1.       This is an interpleader action in which Allstate seeks a determination from the

Court regarding the proper beneficiary of the proceeds payable on an insurance policy issued on

the life of now-deceased Clementina Diaz (“Decedent”).

                                             PARTIES

         2.       Allstate is a corporation organized and existing under the laws of the State of

Illinois, with its principal place of business located in Northbrook, Illinois. Allstate is a citizen

of Illinois.

         3.       Derek Diaz (“Derek”) resides at 167 Austin Ryan Dr., Kingsland, GA 31548.

Derek is a citizen of Georgia.

         4.       Danny A. Diaz a/k/a Daniel Diaz (“Danny”) resides at 1302 E. Oak St., Wylie,

TX 75098. Danny is a citizen of Texas.


COMPLAINT FOR INTERPLEADER                                                                    PAGE 1
ACTIVE.121996953.02 209698.589510
   Case 4:20-cv-00148-ALM Document 1 Filed 02/27/20 Page 2 of 5 PageID #: 2



         5.       Alice Marie Denham (“Ms. Denham”) resides at 1302 E. Oak St., Wylie, TX

75098. Ms. Denham is a citizen of Texas.

                                    JURISDICTION AND VENUE

         6.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C §

1335 because the interpleader relief sought relates to a life insurance policy issued by Allstate

wherein the proceeds exceed $500, and two or more adverse claimants of diverse citizenship

claim to be entitled to the proceeds.

         7.       Venue is proper in the Eastern District of Texas, pursuant to 28 U.S.C. § 1397,

because one of the defendants resides in this judicial district.

         8.       Allstate is a disinterested stakeholder obligated under a life insurance policy with

coverage in the amount of $76,000. Defendants have conflicting and competing demands to the

policy proceeds.

                                                FACTS

         9.       In 1996, Allstate issued a Universal Life Premier policy (Policy No. 725983557)

on the life of Decedent with a face amount of $50,000 (the “Policy”).

         10.      On the application for the Policy, Decedent designated her sons, Derek and

Danny, as equal primary beneficiaries of the Policy.

         11.      In 2002, Decedent increased coverage under the Policy to $76,000.

         12.      On or about July 18, 2017, Allstate received a change of beneficiary request

seeking to designate Derek the primary beneficiary of the Policy. Allstate processed the July 18,

2017 beneficiary change request.




COMPLAINT FOR INTERPLEADER                                                                     PAGE 2
ACTIVE.121996953.02 209698.589510
   Case 4:20-cv-00148-ALM Document 1 Filed 02/27/20 Page 3 of 5 PageID #: 3



         13.      On or about April 18, 2019, Allstate received a beneficiary change request

seeking to designate Ms. Denham, a “friend,” as the primary beneficiary of the Policy. Allstate

processed the April 18, 2019 beneficiary change request.

         14.      On or about July 2, 2019, Allstate received a copy of a January 5, 2019 Durable

Power of Attorney executed by Decedent in which she named Derek her attorney-in-fact.

         15.      On or about July 2, 2019, Allstate received a beneficiary change request signed by

Derek, as attorney-in-fact, seeking to designate himself as the sole primary beneficiary. Allstate

processed the July 2, 2019 beneficiary change request.

         16.      On December 29, 2019, Decedent died.

         17.      Allstate subsequently received from Derek a claim for the Policy proceeds.

         18.      On or about January 3, 2020, Ms. Denham advised Allstate that she did not want

Derek to receive the Policy proceeds and that she was entitled to the Policy proceeds.

         19.      On January 31, 2020, Derek advised Allstate that the April 2019 beneficiary

change request naming Ms. Denham was fraudulent and the result of undue influence.

         20.      Allstate also received notice from Danny that Decedent named Ms. Denham so

that she would release the Policy proceeds to Danny.

         21.      Allstate has no interest in the Policy proceeds, is an innocent and disinterested

stakeholder, and faces Defendants’ competing claims to the Policy proceeds.

                                    COUNT I: INTERPLEADER

         22.      Allstate incorporates by reference all of the preceding paragraphs of this

Complaint as though fully set forth herein at length.

         23.      Based on the foregoing, there is presently an actual, justiciable controversy

between and among Defendants as to their respective rights to the Policy proceeds.



COMPLAINT FOR INTERPLEADER                                                                     PAGE 3
ACTIVE.121996953.02 209698.589510
   Case 4:20-cv-00148-ALM Document 1 Filed 02/27/20 Page 4 of 5 PageID #: 4



         24.      Allstate is an innocent stakeholder and claims no title or interest in the Policy

proceeds.

         25.      Due to the competing claims to the Policy proceeds, Allstate is at risk of suffering

competing claims and multiple liabilities for payment of the Policy proceeds.

         26.      Unless the potentially adverse and conflicting claims to the Policy proceeds are

resolved in a single proceeding pursuant to an appropriate Court order, Allstate is subject to

multiple litigation and is at a substantial risk of suffering multiple liabilities and/or inconsistent

rulings as to its liability for the Policy proceeds.

         27.      By way of this interpleader claim, Allstate seeks certainty regarding Defendants’

respective rights to receive the Policy proceeds.

         28.      Allstate is prepared to pay the Policy proceeds into Court or to deliver them to a

person designated by the Court, pending the resolution of this action and receipt of a final non-

appealable Court order in this action.

         29.      Allstate is entitled to reasonable attorneys’ fees because it is a disinterested

stakeholder in this action.

         30.      After Allstate effectuates service of the Complaint, Allstate will move to tender to

the Court the Policy proceeds with interest.

         WHEREFORE, Allstate respectfully requests that this Court:

         (1)      order Defendants to interplead their respective claims to the Policy proceeds

without further involvement of Allstate;

         (2)      permit Allstate to pay the Policy proceeds into the Court or to deliver them to a

person designated by the Court pending the determination of the claims herein;




COMPLAINT FOR INTERPLEADER                                                                     PAGE 4
ACTIVE.121996953.02 209698.589510
   Case 4:20-cv-00148-ALM Document 1 Filed 02/27/20 Page 5 of 5 PageID #: 5



         (3)      direct and declare the respective rights of Defendants to receive the Policy

proceeds;

         (4)      discharge Allstate from any and all liability in connection with, arising out of, or

related to the Policy, the beneficiary change requests, and the Policy proceeds, as to any and all

persons and entities;

         (5)      enjoin and restrain Defendants from commencing or further prosecuting any other

proceedings in any state or United States court against Allstate on account of the Policy, the

beneficiary change requests, and the Policy proceeds until this action is concluded;

         (6)      award Allstate its costs and attorneys’ fees; and

         (7)      grant any such other and further relief as this Court deems appropriate.

                                                Respectfully submitted,

                                                /s/ Scott P. Brinkerhoff
                                                Scott P. Brinkerhoff
                                                State Bar No. 24069419
                                                Faegre Drinker Biddle & Reath LLP
                                                1717 Main Street, Ste. 5400
                                                Dallas TX 75201-7367
                                                Phone: (469) 357-2542
                                                Facsimile: (469) 327-0860
                                                scott.brinkerhoff@faegredrinker.com

                                                Attorneys for Plaintiff Allstate Life Insurance
                                                Company




COMPLAINT FOR INTERPLEADER                                                                     PAGE 5
ACTIVE.121996953.02 209698.589510
